Citation Nr: 1520704	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  12-35 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1990 to July 1991.  He also had a period of active duty for training from March 1986 to July 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Board has recharacterized the Veteran's claim for service connection for PTSD as a claim for service connection for an acquired psychiatric disorder, to include PTSD. See Clemons v Shinseki, 23 Vet App 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran was scheduled for a hearing before the Board at the RO in April 2013.  However, the Veteran's representative indicated that the Veteran wanted to cancel his April 2013 hearing and noted that he did not want another hearing rescheduled.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2014).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the paperless files reveals VA treatment notes that are relevant to the issue on appeal.  Since the receipt of those records, a supplemental statement of the case (SSOC) was not issued, and the Veteran did not submit a waiver of the RO's initial consideration of the evidence.  However, the AOJ will have the opportunity to review such evidence upon remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has contended that he developed PTSD as a result of his experiences during the Gulf War.  Specifically, he reported that he feared for his life during his service in Saudi Arabia and indicated that he was fearful that he would be injured or killed by friendly fire.  See December 2012 VA Form 9.  In addition, he related that he witnessed his friend's truck explode on a mine in front of his truck.  See June 2010 VA group therapy note.  The Veteran has also stated that he saw a lot of dead bodies while transporting U.S. soldiers, including Iraqi soldiers "burnt to a crisp," and that his unit was in close proximity to a scud missile attack on U.S. soldiers' barracks.  See July 2010 VA PTSD examination report.

The Veteran was afforded a VA PTSD examination in July 2010; however, the examiner did not address the diagnoses of major depressive disorder and an anxiety disorder not otherwise specified, which were documented in VA treatment notes.  While the examiner noted that the Veteran did not meet the criteria for a PTSD diagnosis, he did diagnose the Veteran with polysubstance dependence in early partial remission; a mood disorder not otherwise specified; and a psychotic disorder, not otherwise specified.  He indicated that he was unable to speculate as to whether the Veteran's mood and psychotic disorders were related to service because it was unclear what extent his longstanding substance use or other factors played a role in the development of his symptoms.  As such, the Board finds that a clarifying VA opinion is necessary in this case.  


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should contact the Veteran and request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 


The AOJ should all secure any outstanding, relevant VA medical records.

3.  After completing the foregoing development, the case should be returned to the July 2010 VA examiner (or if he is unavailable, to another suitably qualified examiner) for a medical opinion to determine the nature and etiology of any psychiatric disorders that may be present. 

If an additional examination is deemed necessary by the examiner, such an examination should be scheduled.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all psychiatric disorders that have been present during the pendency of the appeal, to include whether the Veteran has had PTSD, major depressive disorder, an anxiety disorder, a mood disorder, and a psychotic disorder

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service.  In making this determination, the examiner should address the Veteran's contention that his psychiatric symptoms manifested prior to his current psychosocial stressors and are related to his service in Southwest Asia during his active duty service from November 1990 to July 1991. See December 2012 VA Form 9 and July 2010 VA PTSD examination report.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity. 

The examiner should also state whether any polysubstance dependency is caused by a psychiatric disorder. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient, the AOJ should implement corrective procedures.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




